DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.


The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Applicant’s arguments with respect to Naice were found to be persuasive.  Specifically, Applicant argues that the Hall sensors of Naice are not configured to sense changes of the preset magnetic field in a length, width, and thickness direction of the lens assembly when the lens assembly is at different positions between the initial position and the pop-up position, as well as at the initial position and the pop-up position.
In addition, Applicant’s arguments with respect to Kasamatsu were found to be persuasive.  Specifically, Applicant argues that “in amended independent claim 1, there is only one spatial magnetic field sensing member that is on a circuit board to sense changes of the preset magnetic field in a length direction, a width direction and a thickness direction of the lens assembly when the lens assembly is at different positions between the initial position and the pop-up position, as well as at the initial position and the pop-up position.  This is distinctly different from the technical solution of Kasamatsu 
In addition, Applicant’s arguments regarding the modification of Naice were found to be persuasive.  Specifically, Applicant argues that modifying Naice to arrive at the claimed spatial magnetic field sensing member, would likely change the magnetic field in Naice in a complex and intervening manner, rendering Naice’s Hall sensors sense incorrect displacement.
Regarding claims 2-20, they depend from claim 1 and are therefore allowed for the same reasons as stated above (see claim 1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M BERARDESCA whose telephone number is (571)270-3579.  The examiner can normally be reached on Mon-Thurs 10-8, Fri 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAUL M. BERARDESCA
Examiner
Art Unit 2696



/PAUL M BERARDESCA/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        4/28/2021